Pettit, J.
The appellee brought this suit against the appellant, to recover pay for a quantity of hay sold and delivered.
Proper issues were formed by answer and reply. There was a trial by jury and a verdict for plaintiff! Motion for a a new trial for the following reasons:
“ 1st. Because the verdict of the jury is contrary to law.
“ 2d. Because the verdict of the jury is contrary to the evidence.
“ 3d. Because the verdict of the jury is excessive.
“ 4th. Because the court erred in excluding material and competent evidence offered by the defendant.
“ 5th. Because the court erred in admitting improper and illegal evidence offered by the plaintiff to be given to the jury over the objection of the defendant”
*173The only legally assigned error is the overruling of this motion for a new trial. It is admitted by counsel for appellant in their brief, that a reversal can not be had on the evidence, and the only point insisted on for a reversal is the refusal of the court to allow a certain question to be put to and answered by a witness called by the defendant. The ruling of the court on this question may have been a good cause for a new trial, if it had been pointed out in any of the reasons for a new trial and the attention of the court specifically called to it, but this was not done. The fourth cause for a new trial is too general and uncertain, in not pointing out what or whose evidence was improperly excluded.
There is nothing in the motion for a new trial or assignment of error upon which we can reverse the judgment. The court below committed no error in overruling the motion for a new trial as it was presented.
The judgment is affirmed, at the costs of the appellant.